Citation Nr: 0517932	
Decision Date: 06/30/05    Archive Date: 07/07/05

DOCKET NO.  02-09 746	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to an increased (compensable) evaluation for 
residuals of hepatitis B infection.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Kelli A. Kordich, Counsel




INTRODUCTION

The veteran served on active duty from April 1970 to June 
1972.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2001 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri, which denied the benefit sought on 
appeal.


FINDING OF FACT

The veteran's service-connected disability from hepatitis B 
is nonsymptomatic, without demonstrable liver damage with 
mild gastrointestinal disturbance or intermittent fatigue, 
malaise, and anorexia, or; incapacitating episodes (with 
symptoms such as fatigue, malaise, nausea, vomiting, 
anorexia, arthralgia, and right upper quadrant pain) having a 
total duration or at least one week, but less than two weeks, 
during the a 12-month period.


CONCLUSION OF LAW

The criteria for an increased (compensable) rating for 
history of hepatitis B with hepatitis B surface antigen have 
not been met.  38 U.S.C.A. §§ 1155, 5107, (West 2002); 38 
C.F.R. §§ 3.321. 4.1, 4.2, 4.7, 4.10, 4.114, Diagnostic Code 
7345 (2004).


REASONS AND BASES FOR FINDING AND CONCLUSION

Background

VA outpatient treatment records dated 2000 to 2001 show that 
the veteran was diagnosed with diverticulosis of the colon.  
The veteran reported pain and tenderness across the abdomen, 
which radiated higher on the right side.  He reported that 
pain was chronic in nature worsened with eating.  He 
complained of nausea, but no vomiting.  The veteran also 
complained of tingling in the left leg, worse in the last few 
months.  The veteran was prescribed Zantac.

At his June 2001 Infectious, Immune, and Nutritional 
disabilities VA examination, it was noted that the veteran 
had complaints of irritable bowel symptoms over the past 20 
years.  Recent studies on this included an upper 
gastrointestinal series with small bowel follow through in 
November 1999, which was negative.  A colonoscopy in December 
1999 revealed diverticulosis and H. pylori positive.  A 
repeat colonoscopy in February 2001 again showed evidence of 
diverticulosis.  The veteran reported drinking a shot of 
whiskey 2-3 times a week to aid in his sleep.  He denied 
tobacco usage and there was no history of transfusions.  
Current treatment included Venlafaxine HCL, Risperidone, and 
Trazodone.  

No clinical manifestations were noted.  It was noted that the 
veteran underwent a colonoscopy and resection of benign 
polyps in February 2001 and a liver biopsy in the 1970s, 
which revealed evidence of hepatitis B.

The veteran complained of lethargy, weakness, and right lower 
quadrant pain, which was near constant at an 8 or 9 level.  
This pain was exacerbated by any type of movements and was 
relieved by nothing.  The veteran gave no history of change 
in bowel or bladder habits, fever, or chills.  He did have a 
history of a 20-pound weight loss over the past year.  

The examination showed a well developed, obese white male who 
appeared in no acute distress.  The veteran's lungs were 
clear to auscultation and his heart had regular rate and 
rhythm.  The veteran's abdomen was obese, nontender, +1 bowel 
sounds in all 4 quadrants, and no organomegaly palpated.  He 
did have quite a bit of truncal obesity.  There was no bruits 
audible.  He did have a small umbilical hernia.  The 
extremities showed no clubbing, cyanosis, or edema.  

It was noted that in May 2001, glucose was 98, blood urea 
nitrogen 10, creatinine .8, and all liver function tests 
within normal limits.  He did have a positive hepatitis B 
surface antibody.  The diagnoses included hepatitis B 
infection and Malaria, resolved.

At his June 2001 VA liver examination, the veteran reported 
that he contracted Hepatitis B while drinking beer with his 
friends and being exposed to stagnant water.  He stated that 
the water was located in his house and they frequently drank 
from the water that was stagnated.  During that time the 
veteran did give a history of intravenous drug abuse with 
heroin and eventually underwent rehabilitation for this 
problem.  He gave no history for tattoos or blood 
transfusions.  The veteran underwent a liver biopsy in 
November 1971, which revealed evidence of Hepatitis B.

The veteran's complaints included right lower quadrant pain 
which was constant in nature and it was a 9 on a scale of 0 
to10, with 10 being the worse pain.  Associated with this 
pain, he reported, nausea, weakness, anxiety, depression, and 
fatigue.  The veteran gave no history for change in bowel or 
bladder habits, no dysuria, frequency, or nocturia.  Current 
medications are noted above.  The veteran gave no history for 
any type of abdominal cancers.  He did give a history of 20 
pound weight loss over the past year.  The veteran reported 
that his appetite was very good.  

Examination of the abdomen showed it to be obese, nontender, 
with positive bowel sounds present.  There were no bruits, no 
ascites, and no organomegaly appreciated.  The liver appeared 
to be somewhat nodular in palpation but not overly enlarged.  
There were no other signs of liver disease, such as palmar 
erythema, and spider angiomas.  

An ultrasound of the abdomen revealed a fatty infiltration of 
the liver only.  There were no ascites.  The gallbladder and 
pancreas were within normal limits.  Laboratory tests in May 
2001 revealed normal liver function tests, and a positive 
hepatitis B surface antigen.  The diagnosis was hepatitis B.  
The examiner noted that there appeared to be no current 
hepatitis infection that was active at this time.

An August 2001 CT scan of the abdomen showed diffuse fatty 
infiltration of the liver.  The pancreas, spleen, adrenals, 
and kidneys were unremarkable.  The abdominal aorta was not 
dilated.  There was no adenopathy, free fluid, or free 
intraperitoneal air.  The visualized portions of the bowel 
were unremarkable.  VA treatment records indicate that the 
veteran had been drinking again and was consuming 2 bottles 
of wine a week.  The veteran was strongly cautioned against 
this.  He stated that he was drinking again because of dreams 
about Vietnam.  It was noted that the veteran reacted to 
Diclofenac and this had been noted on his allergy warning.  
Abdominal pain was noted as unchanged.  The veteran reported 
his abdominal pain was worse after eating and he felt bloated 
all the time.  He described the pain as aching, which 
radiated to his back at times. 

Treatment records from Steeplechase Family Physicians dated 
November 1999 2001 to December 2003, show that in November 
1999, the veteran was seen with problems related to his 
stomach.  He reported intermittent diarrhea and constipation.  
He reported no blood in his stools.  He indicated that stools 
had been a little bit dark but not really black looking.  He 
had a lot of belching that was worse after eating and 
abdominal bloating.  It was noted that the veteran had 
hemoccults done earlier in the year that were all negative.  
It was noted that this previous history included a hernia 
repair in 1999.  The veteran reported no change in weight, 
had not been running any fever, and there was no family 
history of any abdominal cancers in his family.  

The examination showed the veteran's abdomen to be slightly 
protuberant, it was slightly firm, but he had bowel sounds 
throughout.  There were no masses that could be palpated.  

A follow-up visit in December 1999 indicated that studies had 
all been unremarkable.  GI and small bowel follow through, 
and colonoscopy were unremarkable except for some mild 
diverticular disease on the colonoscopy and it was felt that 
his problems were related more to his lactose intolerance and 
recommended that he discontinue all milk products and 
increase the fiber in his diet.  He stated that he had not 
eaten very much cereal because he was unable to drink milk.  
He continued to have some discomfort in his right lower 
quadrant with a lot of gassiness and regurgitation of acid 
through his esophagus.  He stated that this had been going on 
for quite some time.  Weight was stable at 193 pounds.  The 
assessment was abdominal bloating with lactose intolerance, 
symptoms of esophageal reflux.

In February 2000 the examiner noted that examination of the 
abdomen revealed normal bowel sound in all quadrants with no 
hepatosplenomegaly, nontender.  

In April 2000, the veteran was seen for complaints of 
increasing pain in his stomach.  It was noted that the 
veteran had a previous upper GI with small bowel follow 
through and a colonoscopy done both of which revealed only 
mild diverticular disease.  He continued to have a lot of 
protuberance of his abdomen.  It was noted that his 
helicobacter was positive and he was treated appropriately 
with a course of Helidac.  His weight was down about 4 pounds 
since last month.  The veteran reported that he discontinued 
the Prilosec because it seemed to make his stomach pain 
worse.  Most of the discomfort seemed to be localized in the 
right lower quadrant.  He denied any significant cramping and 
he had been having about 4 loose stools a day although he 
denied true diarrhea and no vomiting but he had a lot of 
gassiness.  

The examination showed the veteran's vital signs were stable.  
He was afebrile and his weight was consistent at 190 pounds.  
His abdomen was protuberant and did appear a little bit 
larger than previous.  He had some tenderness in the lower 
quadrants and bowel sounds were hypoactive although present.  
There were no masses appreciated.  An upright abdomen was 
obtained revealing a large amount of stool.  There were no 
obstructive gas patterns noted.  The examiner gave the 
veteran a bottle of magnesium citrate for bowel cleansing and 
had him begin on Phazyme three times a day as needed for the 
gassiness.  

A letter from L.R., D.O., of Steeplechase Family Physicians 
dated in November 2001 indicated the veteran had a liver 
biopsy in 1971 that confirmed a hepatitis B infection.  His 
lab work in the past year supported this diagnosis.  His 
liver enzymes, hepatitis C, and HIV have all remained 
negative for any active disease.  Additionally, it was noted 
that the veteran's abdominal CT noted fatty infiltration.  
The examiner noted that the prognosis was good if the veteran 
avoided alcohol and medications that were potentially liver 
toxic and lost weight.  It was noted that no treatment was 
needed, and recommended yearly liver enzyme screening.

A VA mental health treatment note dated in May 2002 indicated 
that the veteran reported drinking alcohol and reported 
drinking 1-2 bottles of whiskey since his last visit seven 
weeks ago.  The impact of alcohol was discussed with the 
veteran.  The veteran admitted to feeling physical pain in 
his liver area.  

VA treatment record dated 2002 to 2004 showed that the 
veteran was positive for the hepatitis B antibody.  He 
complained of pain in the upper abdomen.  It was noted that 
the veteran did have some nausea, but did not seem related to 
eating.  In March 2003, the veteran complained of abdominal 
pain.  It was noted that liver enzymes were within normal 
limits.  In November 2003, the veteran reported that he was 
still having left abdominal discomfort but no 
gastroesophageal reflux disease (GERD).  In July 2004 it was 
noted that the veteran's abdominal pain and muscle pain had 
resolved and liver enzymes were normal.  In August 2004, the 
veteran called to report that he had been unable to tolerate 
Lipitor, as it caused GI discomfort and pain in the right 
upper quadrant.  The pain was resolved after the medication 
was held for a few days.  The veteran was advised to remain 
off Lipitor for 2 weeks and then resume, taking it after the 
evening meal.  

Compliance with the Veterans Claims Assistance Act of 2000 
(VCAA)

On November 9, 2000, the VCAA was enacted. Pub. L. No. 106-
475, 114 Stat. 2096 (2000); see 38 U.S.C.A. §§ 5103, 5103A 
(West 2002).  Among other things, the VCAA amended 38 
U.S.C.A. § 5103 to clarify VA's duty to notify claimants and 
their representatives of any information that is necessary to 
substantiate the claim for benefits.  The VCAA also created 
38 U.S.C.A. § 5103A, which codifies VA's duty to assist, and 
essentially states that VA will make reasonable efforts to 
assist a claimant in obtaining evidence necessary to 
substantiate a claim.  Implementing regulations for the VCAA 
were subsequently enacted, which were also made effective 
November 9, 2000, for the most part. 66 Fed. Reg. 45,620 
(Aug. 29, 2001) (codified at 38 C.F.R. §§ 3.102, 3.159).  The 
intended effect of the implementing regulations was to 
establish clear guidelines consistent with the intent of 
Congress regarding the timing and scope of assistance VA will 
provide to claimants who file a claim for benefits.  66 Fed. 
Reg. 45,620 (Aug. 29, 2001).  Both the VCAA and the 
implementing regulations are applicable in the present case, 
and will be collectively referred to as "the VCAA."

To comply with the aforementioned VCAA requirements, the RO 
must satisfy the following four requirements.  

First, the RO must inform the claimant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  See 38 U.S.C.A. § 5103 (West 2002) and 38 CFR 
3.159(b)(1) (2004).  

Second, the RO must inform the claimant of the information 
and evidence the VA will seek to provide.  See 38 U.S.C.A. 
§ 5103 (West 2002) and 38 CFR 3.159(b)(1) (2004).

Third, the RO must inform the claimant of the information and 
evidence the claimant is expected to provide.  See 38 
U.S.C.A. § 5103 (West 2002) and 38 CFR 3.159(b)(1) (2004).

Finally, the RO must request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.  See 38 U.S.C.A. § 5103 (West 2002) and 38 CFR 
3.159(b)(1) (2004).

It is pointed out that pursuant to 38 U.S.C.A. § 5103, upon 
receipt of a substantially complete application, the RO must 
provide the appellant with the aforementioned notices.  In 
this instance, even though the appellant was not provided the 
aforementioned notice prior to the rating decision in July 
2001 concerning his claim for an increased (compensable) 
evaluation for residuals of hepatitis B infection, it is 
determined that he is not prejudiced by such failure.  

In February 2004, the appellant was provided a notice 
concerning his claims.  In this letter, the appellant was 
notified of the information and evidence not of record that 
is needed, the information and evidence that the VA will seek 
to provide, the information and evidence the appellant must 
provide, and requested any additional evidence the appellant 
has that pertains to the claims.  The appellant was informed 
that he had 60 days to submit information.  The appellant was 
told of what information/evidence that had already been 
received.  He was informed if there were more records to 
complete the enclosed VA Form 21-4142s, and VA would assist 
in obtaining the records.

It was noted that VA was responsible for getting relevant 
records from any Federal agency; this may include medical 
records from the military, from VA hospitals (including 
private facilities where VA authorized treatment), or from 
the Social Security Administration.

In addition, it was indicated that on the appellant's behalf, 
VA would make reasonable efforts to get relevant records not 
held by Federal agencies, which may include records from 
State or local governments, private doctors and hospitals, or 
current or former employers.

The appellant was informed that he should tell VA about any 
additional information or evidence that he wanted VA to 
obtain for him; send the evidence VA needed as soon as 
possible and be sure to put his VA file number on any 
evidence sent; and inform VA of address or phone number 
changes.

The appellant was instructed to complete, sign, and return an 
enclosed VA Form 21-4142, Authorization and Consent to 
Release Information to the Department of Veterans Affairs.  
He was informed that a separate form for each doctor or 
hospital where he was treated would be required.

After the letter was sent, additional VA treatment records 
and private medical records were added to the claims file.  A 
supplemental statement of the case was issued in March 2005. 
For the aforementioned reasons, there is no reasonable 
possibility that further assistance would aid in the 
substantiation of the claim.

There are no outstanding records to obtain.  The appellant 
was not prejudiced by the timing of the notice contained in 
the above-cited VCAA letter.  As a result, the appellant was 
provided the required notice and he was afforded an 
opportunity to respond after he was fully informed of the 
evidence needed to substantiate the claims.  Bernard v. 
Brown, 4 Vet. App. 384 (1993).  

In short, the RO has informed the appellant of the 
information and evidence not of record that is needed, the 
information and evidence that the VA will seek to provide, 
the information and evidence the appellant must provide, and 
requested any additional evidence the appellant has that 
pertains to the claims.  38 U.S.C.A. § 5103 and 38 CFR 
§ 3.159(b)(1) (2004); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  

Criteria

The RO has utilized Diagnostic Code 7345 to evaluate the 
veteran's disability from infectious hepatitis.  During the 
pendency of the veteran's appeal, the rating criteria for 
hepatitis have been amended.  The new criteria are only 
applicable to the period of time since their effective date.  
VAOPGCPREC 3-2000.  See also VAOPGCPREC 7-2003.  Where the 
law or regulations change while a case is pending, the 
version most favorable to the claimant applies, absent 
congressional intent to the contrary.  See Karnas v. 
Derwinski, 1 Vet. App. 308, 312-313 (1991).

Prior to July 2, 2001, that diagnostic code provided that 
healed, nonsymptomatic hepatitis is rated zero percent 
disabling.  A 10 percent rating is assigned for hepatitis 
with demonstrable liver damage with mild gastrointestinal 
disturbance.  For minimal liver damage with associated 
fatigue, anxiety, and gastrointestinal disturbance 
necessitating dietary restriction or other therapeutic 
measures, a 30 percent rating is assigned.  A 60 percent 
rating is assigned for moderate liver damage and disabling 
recurrent episodes of gastrointestinal disturbance, fatigue, 
and mental depression.  A 100 percent rating is assigned for 
marked liver damage manifested by liver function test and 
marked gastrointestinal symptoms, or with episodes of several 
weeks duration aggregating three or more a year and 
accompanied by disabling symptoms requiring rest therapy.

As noted above, the criteria for evaluation of chronic liver 
disease were revised, effective July 2, 2001.  It is 
acknowledged that the statement of the case and supplemental 
statement of the case did not provide the revised rating 
criteria; however, the March 2005 supplemental statement of 
the case discussed the revised rating criteria for the 
noncompensable and 10 percent ratings.  It is concluded that 
there is no prejudice to the appellant in its consideration 
of the revised rating criteria.  Cf. Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993).

The revised rating criteria at 38 C.F.R. § 4.114, Diagnostic 
Code 7345, chronic liver disease without cirrhosis (including 
hepatitis B, chronic active hepatitis, auto-immune hepatitis, 
hemochromatosis, drug-induced hepatitis, etc., but excluding 
bile duct disorders and hepatitis C) are as follows.  
Nonsymptomatic liver disease is rated zero percent.  A 10 
percent evaluation is warranted for intermittent fatigue, 
malaise, and anorexia, or; incapacitating episodes (with 
symptoms such as fatigue, malaise, nausea, vomiting, 
anorexia, arthralgia, and right upper quadrant pain) having a 
total duration or at least one week, but less than two weeks, 
during the past 12-month period.  A 20 percent rating is 
assigned for daily fatigue, malaise, and anorexia (without 
weight loss or hepatomegaly), requiring dietary restriction 
or continuous medication, or; incapacitating episodes (with 
symptoms such as fatigue, malaise, nausea, vomiting, 
anorexia, arthralgia, and right upper quadrant pain, having a 
total duration of at least two weeks, but less than four 
weeks, during the past 12-month period.  A 40 percent 
evaluation is warranted for daily fatigue, malaise, and 
anorexia, with minor weight loss and hepatomegaly, or; 
incapacitating episodes (with symptoms such as fatigue, 
malaise, nausea, vomiting, anorexia, arthralgia, and right 
upper quadrant pain) having a total duration of at least four 
weeks, but less than six weeks, during the past 12 month 
period.  A 60 percent rating is assigned for daily fatigue, 
malaise, and anorexia, with weight loss or other indication 
of malnutrition), and hepatomegaly, or; incapacitating 
episodes (with symptoms such as fatigue, malaise, nausea, 
vomiting, anorexia, arthralgia, and right upper quadrant 
pain) having a total duration of at least six weeks during 
the past 12 month period.  A 100 percent rating is assigned 
for near-constant debilitating symptoms (such as fatigue, 
malaise, nausea, vomiting, anorexia, arthralgia, and right 
upper quadrant pain).

The notes following Diagnostic Code 7345 provide as follows:

Note (1): Evaluate sequelae, such as cirrhosis or malignancy 
of the liver, under an appropriate diagnostic code, but do 
not use the same signs and symptoms as the basis for 
evaluation under Diagnostic Code 7354 and under a diagnostic 
code for sequelae.  (See 38 C.F.R. § 4.14).

Note (2): For purposes of evaluating conditions under 
Diagnostic Code 7345, ''incapacitating episode'' means a 
period of acute signs and symptoms severe enough to require 
bed rest and treatment by a physician.

Note (3) Hepatitis B infection must be confirmed by serologic 
testing in order to evaluate it under diagnostic code 7345.

Analysis

In this case, regardless of which rating criteria are 
applicable, the old or the new, the veteran is not entitled 
to a compensable disability evaluation.  This is so because 
the preponderance of the evidence in the claims file, as 
discussed below, indicates that the veteran does not meet the 
criteria for a compensable rating under either the former or 
the revised regulations.

At his June 2001 VA examination, the ultrasound of the 
abdomen revealed a fatty infiltration of the liver only.  
There were no ascites.  The gallbladder and pancreas were 
within normal limits.  Laboratory tests in May 2001 revealed 
normal liver function tests, and a positive hepatitis B 
surface antigen.  The diagnosis was hepatitis B.  The 
examiner noted that there appeared to be no current hepatitis 
infection that was active at this time.

VA treatment records dated in November 2003 noted the veteran 
reporting that he was still having left abdominal discomfort 
but no gastroesophageal reflux disease (GERD).  In July 2004 
it was noted that the veteran's abdominal pain and muscle 
pain had resolved and liver enzymes were normal.

Addressing the veteran's claimed liver disability in the 
context of the former rating criteria, it does not appear 
that such disability is manifested by hepatitis with 
demonstrable liver damage with mild gastrointestinal 
disturbance.  Abdominal ultrasounds have noted fatty 
infiltration of the liver, but no demonstrable liver damage.  
Laboratory tests have not indicated a liver dysfunction.  The 
veteran's weight has been relatively stable and shows no 
signs of malnutrition.  The veteran has been diagnosed with 
diverticulosis and H. pylori positive.  No outward clinical 
signs of a liver disorder were noted during any of the 
several examinations.  The veteran reported a good appetite.  
Therefore, a compensable evaluation for liver disease under 
the former Diagnostic Code 7345 has not been met.

Based on such facts, the same finding is concluded when 
considering the veteran's liver disability in the context of 
the revised rating criteria for liver disease.  The records 
does not document a history of intermittent fatigue, malaise, 
and anorexia, or; incapacitating episodes with symptoms such 
as fatigue, malaise, nausea, vomiting, anorexia, arthralgia, 
and right upper quadrant pain, having a total duration of at 
least one week, but less than two weeks, during the past 12 
month period. 

Therefore, based on the foregoing facts, it is concluded that 
the criteria for a rating in excess of 0 percent for chronic 
liver disease under either the former or the revised rating 
criteria for Diagnostic Code 7345 have not been met.

Consideration has been given to the provisions of 38 C.F.R. 
§ 4.7, which provided for assignment of the next higher 
evaluation where the disability picture more closely 
approximates the criteria for the next higher evaluation.  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  However, the preponderance of the medical 
evidence supports a finding that the veteran's disability, if 
any, associated with a history of hepatitis B infection is 
not manifested by symptoms more closely approximating the 
next higher scheduler rating of 10 percent under either the 
former or revised rating criteria applicable to liver 
disease.

The evidence is not in relative equipoise, as the 
preponderance of the evidence shows that the veteran does not 
have a current disability from a liver disorder.  There is no 
medical evidence that the criteria for a higher rating are 
met.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to an increased evaluation for residuals of 
hepatitis B infection is denied.



	                        
____________________________________________
	G. H. SHUFELT
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


